McFaddin, J., dissents as to reversal and concurs as to the remand. Millwee, J., Smith, J., and Bobinson, J., dissent as to remand. Ed. F. McFaddin, Associate Justice (Dissenting in Part and Concurring in Part). My views in this case are as follows: (1) I think the prayer of the plaintiffs’ complaint was sufficient to support the Court’s decree finding Black liable, entirely aside from any proof of conspiracy. Here is that portion of the prayer: “Plaintiffs pray for judgment to which each may be entitled when the case is heard and as shown by the facts; * * * “Plaintiffs further pray for the marshalling of assets, for subrogation where any of their cotton or cottonseed have been delivered to any of the defendants, or where warehouse receipts have been pledged or delivered to any of said defendants, * * * and for complete and equitable relief to which the court may find each plaintiff is entitled, and for all costs herein expended.” (2) I think Black was liable to plaintiffs even in the absence of any evidence of conspiracy. Mr. Black admits that while 164 bales of the cotton were still unsold, the plaintiffs came to him and asked if there would be any equity in the 164 bales sufficient to pay their checks. The plaintiffs say (and the Trial Court evidently believed them) that Black told them that when the cotton was sold he would let them know. Bollinger gave Black his telephone number. Black and his son took the compress receipts on this lot of 164 bales of cotton, had it resampled, sold the cotton without consulting the gin, the bank, the plaintiffs, or anyone else. "When the money came back to the bank the total was $27,390.42. The bank paid itself (which it had a right to do) the amount of its claim in excess of $20,000.00. Then occurred the situation which I think makes Black liable. Without notifying the plaintiffs he directed the bank to take from the remaining proceeds of the sale of the cotton enough to pay the $6,800.00 note and interest which he had endorsed for the gin company. He thereby preferred himself as a creditor over these plaintiffs. Mr. Black’s handling of the situation did not stop at that point: there was left a balance of $370.39, and Mr. Black had that amount credited to the Clay County Cotton Company, which was one of his own organizations. There is no showing — nor is there any claim — that the gin company owed the Clay County Cotton Company anything. Under these facts and others in the record, I think Mr. Black became liable to the plaintiffs as an inter-meddler in the affairs of the gin company and that equity should grant the plaintiffs relief against Mr. Black for his intermeddling. In 33 C. J. 269, an intermeddler is defined as, “a person who officiously intrudes into a business to which he has no right; one who enters himself into a situation on his own initiative”. In 54 Am. Jur. 188, in discussing intermeddling with property as making the intermeddler a constructive trustee, the rule is stated, “A constructive trust may arise where one wrongfully intermeddles with or assumes the management and control of property of another”. To sustain the text there are, among others, the cases of Garney v. Jarvis, 46 N. Y. 310, 7 Am. Rep. 335; Bailey v. Bailey, 67 Vt. 494, 32 A. 470, 48 A.S.R. 826; and Morris v. Joseph, 1 W. Va. 256, 91 Am. Dec. 386. These eases do not present factual situations like the one at bar, but they recognize the broad equitable principle that an intermeddler. makes himself liable. There is an annotation in 38 L. Ed. 55 on the liability of a person as a trustee ex maleficio from his act of intermeddling. Even though Black was not a partner in the gin company, he certainly intermeddled with its affairs and sold cotton and got a part of the proceeds, in violation of his promise to the plaintiffs that he would notify them when the cotton was sold. Under these facts, I think it is within the broad power of equity to hold Mr. Black liable as a trustee ex maleficio for intermeddling. So I would affirm, the Chancery decree against Mr. Black. (3) But the other members of the Court vote to reverse the case; and so, in order to allow the plaintiffs an opportunity to try to salvage something against Mr. Black, I agree that the cause should be remanded for further development.